Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.   Applicant’s election with traverse of Group I in the reply filed on October 29, 2021 is acknowledged. The traversal is on the grounds that all the primer sets should be examined together. The arguments were found unpersuasive because the broader claim 1 as presented recites four kinds of oligonucleotides represented by SEQ ID NO: 1 to 4 or SEQ ID No: 7-8 for detecting a Trichophyton gene which indicates either SEQ ID NO: 1 to 4  or SEQ ID NO: 7 to 8 are required as opposed to the arguments drawn to use of oligonucleotides of SEQ ID NO: 1 to 7 together. For all the above the restriction is deemed proper.
                                              Status of the Application
2.   Claims 1-2 and 5-7 along with elected SEQ ID NO: 1-4 are considered for examination. Claims 3-4 and 8-10 are withdrawn from further consideration as being drawn to non-elected group.
                                                       Priority
3.  This application filed on August 20, 202 is a 371 of PCR/JP2019/005614 filed on February 15, 2019 which claims priority to JP2018-029 filed on February 22, 2018.
Claim Rejections - 35 USC § 112
4.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation ‘four kinds oligonucleotides’, and the claim also recites ‘primer set’ which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The preamble of the claim 1 recite a primer set and the body of the claim recites oligonucleotides which is unclear and indefinite because it is not clear whether the claim is drawn to a primer set or oligonucleotides (incudes probes, primers).
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 103
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A. Claim 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brillowska-Dbrowska (US 2010/0311041) in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, p. 1757-1761, 1990).
    Brillowska-Dbrowska teach a Trichophyton gene (trichophyton rubrum) sequence (accession number U18352) and primers designed from said sequence, wherein said gene sequence comprises all the four sequences of SEQ ID NO: 1-4, as claimed in claim 1 (para 0107, table 1 indicating gene accession number U18352 for Trichophyton 
                                                                                                                                       SEQ ID NO:1
        1 aagtaaaagt cgtaacaagg tttccgtagg tgaacctgcg gaaggatcat taacgcgcag

                                  SEQ ID NO:3
       61 gccggaggct ggccccccac gatagggacc gacgttccat caggggtgag cagacgtgcg

               SEQ ID NO: 3              SEQ ID NO:4
      121 ccggccgtac gcccccattc ttgtctacct cacccggttg cctcggcggg ccgcgctccc


                                        SEQ ID NO: 4      
      181 cctgccaggg agagccgtcc ggcgggcccc ttctgggagc ctcgagccgg accgcgcccg

                SEQ ID NO: 2
      241 ccggaggaca gacaccaaga aaaaattctc tgaagagctg tcagtctgag cgtttagcaa
      301 gcacaatcag ttaaaacttt caacaacgga tctcttggtt ccggcatcga tgaagaacgc
      361 agcgaaatgc gataagtaat gtgaattgca gaattccgtg aatcatcgaa tctttgaacg
      421 cacattgcgc cctctggcat tccggggggc atgcctgttc gagcgtcatt tcaacccctc
      481 aagcccggct tgtgtgatgg acgaccgtcc ggcccctccc ttcgggggcg ggacgcgccc
      541 gaaaagcagt ggccaggccg cgattccggc ttcctaggcg aatgggcagc caattcagcg
      601 ccctcaggac cggccgccct ggccccaatc tttatatata tatatatctt ttcaggttga
      661 cctcggatca ggtagggata cccgctgaac ttaagcatat caataagcgg

    With reference to claim 5-7, Brillowska-Dbrowska teach said primer set for T.rubrum (para 0107, table 1) and a kit comprising primers (abstract, para 0019 claim 14).            
       However, Brillowska-Dbrowska did not specifically teach said four oligonucleotides.
      Lowe et al. teach a method for designing primers from a known sequence and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers from a known sequence for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 
          It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the known sequence comprising said four oligonucleotides as taught Brillowska-Dbrowska with designing primers or primer pairs from a known sequence as taught by Lowe et al. to improve the specificity of detection of Trichophyton gene. To an ordinary person skilled in the art before the effective filling date of the invention it would be obvious to generate primers from a known sequence as taught by Lowe et al. The ordinary artisan would have a reasonable expectation of success that such primers generated using known sequence as taught by Brillowska-Dbrowska would detect a target nucleic acid because the claimed primers are functional equivalents of the target sequence taught by Brillowska-Dbrowska. Further, it would be obvious that primers generated from the known sequence using the computer program would specifically amplify the target sequence because Lowe et al. explicitly taught that all primers designed for over 10 gene products from known sequences were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1760, col. 2, paragraph 1) and such a modification of the method is considered obvious over the prior art. Further, selection of specific oligonucleotides for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide, which routine optimization parameters are explicitly recognized in Lowe et al., this 
  B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brillowska-Dbrowska (US 2010/0311041) in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, p. 1757-1761, 1990) as applied to claims 1 and 5-7 above, and further in view of Noble et al. (WO 2016/011280).
        Brillowska-Dbrowska in view of Lowe et al. teach a primer set as discussed above.  Brillowska-Dbrowska also teach use of primers for isothermal amplification (para 0091). However, Brillowska-Dbrowska and Lowe et al. did not specifically teach a loop primer.
            Noble et al. teach primers for isothermal amplification wherein Noble et al.  teach improved isothermal amplification comprising loo or stem primers to introduce site-specific sensitivity to 3’ match/mismatch or annealing temperature difference, so that exponential amplification occurs at much higher speed than the polymerase chain reaction (para 0024) and the ability of the loop forming primers generate stable, single stranded regions of amplicon  that further propagate amplicon production and accelerate the amplification of a target nucleic acid or loop mediated amplification (para 00164-0165).
           It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the known sequence comprising said four oligonucleotides as taught Brillowska-Dbrowska in view of Lowe et al. with  a loop primer as taught by Noble et al. to improve the sensitivity of the amplification. The ordinary parson skilled in the art would have motivated to combine the primer set as taught by Brillowska-Dbrowska in view of Lowe et al. with a loop 
                                                         Conclusion
           No claims are allowable.             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637